DETAILED ACTION
Response to Arguments
The amendment filed 6/01/2022 have been entered and made of record.

The Applicant has canceled claim(s) 4, 12, and 16.
The Applicant has included newly added claim(s) 21-22.
The application has pending claim(s) 1-3, 5-11, 13-15, and 17-22.

The Applicant's arguments with respect to claims 1-3, 5-11, 13-15, and 17-22 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 9, and 17.
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive.
The Applicant alleges, in pages 7-12, and states respectively that Georgiev utilizes super-pixel segmentation to produce a subsampled version of a previously received depth map and further teaches using super-pixels for compressing information in a previously received depth map and therefore Georgiev cannot teach utilizing the super-pixels for receiving information (which had already been received) from a depth sensor as in claim 1; and therefore Georgiev is substantially the opposite of the process described by Lindner.  The Examiner disagrees because the compression utilization of the super-pixels as disclosed by Georgiev is not what is used to modify Lindner in the prior art rejection rationale but rather only Georgiev’s segmenting a color image into segments using similar color via a super-pixel clustering algorithm – e.g. simple linear iterative clustering [which is well known to one of ordinary skill in the art as a segmentation algorithm] is added to Lindner’s color image segmentation process.  Therefore it is not the opposite as alleged by the Applicant since the compression process and compressing utilization of Georgiev is not used in the rationale [but rather only the inclusion of a segmentation of a color image via super-pixel clustering to Lindner’s color image segmentation process].  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-3, 5-11, 13-15, and 17-21 are not in condition for allowance.  Further, in order to expedite prosecution, the Examiner directs the Applicant to the Interview Summary for allowable subject matter discussions.  However such a future amendment would require further search and/or consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al (KR 20180044279 A, the previously attached English language translation is used hereinafter as the official English language translation of this KR document, as applied in previous Office Action) in view of Georgiev et al (EP 2963926 A1, as applied in previous Office Action).
Regarding claim 1, Lindner teaches a system for reconstructing a depth image (see Lindner, generate the depth map, Page 4/15, Paragraph 4; Page 5/15, Paragraph 11), the system comprising at least one hardware processor (see Lindner, electric device including a processor [CPU], Page 10/15, Paragraph 10); and a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor (see Lindner, computer-readable medium stores one or more instructions executed by a computer processor, Page 11/15, Paragraph 12) to: receive an image of a scene (see Lindner, camera captures an image of the scene, Page 4/15, Paragraph 9; Page 7/15, Paragraph 2); segment said image into a plurality of segments (see Lindner, image segmentation mapper segments the captured image to generate a segmentation map including a plurality of segments, Page 4/15, Paragraph 1); obtain, from a depth sensor, at least one depth sample from each of at least some of said segments (see Lindner, LIDAR unit [which corresponds to the depth sensor respectively] provides the depth values obtained by the LIDAR scan, the LIDAR unit samples the depth of the scene at the center of each segment, Page 4/15, Paragraph 2, Page 6/15, Paragraph 11); and with respect to each of said at least some of said segments, assign a value of said depth sample to each pixel in said segment, to reconstruct a depth image of said scene (see Lindner, depth mapper populates each pixel of a segment with a depth value of the center of that segment and generates the depth map, Page 4/15, Paragraph 4; Page 5/15, Paragraph 11).
However Lindner fails to explicitly disclose segment based on a super-pixel clustering method.
Georgiev teaches segment said image into a plurality of segments, based on a super-pixel clustering method (see Georgiev, the color image is segmented into the set of super-pixel segments using similar color via a super-pixel clustering algorithm - e.g. simple linear iterative clustering, Paragraph [0049]; Paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindner’s system using Georgiev’s teachings by including the color image super-pixel clustering algorithm to Lindner’s color image segmentation process in order to improve the depth sampling and depth map reconstruction based on segmentation results (see Georgiev, super-pixel segmentation of the color image guides the selection of a depth value for each segment that maintains the best image quality, Paragraph [0062], lines 3-5).



Regarding claim 5, Lindner further teaches the system of claim 1, wherein, with respect to each of said at least some of said segments, said obtaining comprises (i) determining a center-of-mass (CoM) of said segment (see Lindner, image segmentation mapper determines the spatial coordinates of the center of each segment, Page 5/15, Paragraphs 1-2), and (ii) obtaining said depth value associated with said CoM (see Lindner, LIDAR unit samples the depth of the scene at the center of each segment, Page 4/15, Paragraph 2; Page 6/15, Paragraphs 9-10).

Regarding claim 6, Lindner further teaches the system of claim 1, wherein said a number of said plurality of segments is constrained based on a specified number of desired segments (see Lindner, the number of segments determined according to different approaches, which can be a fixed number or a maximum number, Page 5/15, Paragraph 3; Page 7/15, Paragraph 3). 

Regarding claim 7, Georgiev further teaches the system of claim 1, wherein said program instructions are further executable to apply to said depth image one of: (i) a logarithmic transformation followed by a bilateral filter followed by an exponential transformation; or (ii) a bilateral filter (Georgiev, depth data enhanced by applying color-joint bilateral filter, Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindner’s system using Georgiev’s teachings to include the bilateral filter to Lindner’s depth reconstruction in order to enhance depth data and maintain the best image quality (see Georgiev, depth data enhanced by applying color-joint bilateral filter, Paragraph [0053]).

Regarding claim 8, Lindner further teaches the system of claim 1, wherein said image is a red, green, and blue (RGB) image (see Lindner, image captured by the camera is a color image, Page 4/15, Paragraph 9; Page 7/15, Paragraph 2).

As to claim 9, the claim is the corresponding method claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.

As to claims 13-14, the discussions are addressed with regard to claims 5-6 respectively.

As to claim 15, the discussions are addressed with regard to claim 7 respectively.

As to claim 17, the claim is the corresponding computer program product claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Lindner further teaches a computer program product for reconstructing a depth image, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by at least one hardware processor to implement the system / method (see Lindner, functions stored as one or more instructions on a computer-readable medium and executed by a computer processor, Page 11/15, Paragraph 12).


Claims 2-3, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner as modified by Georgiev, and further in view of Liu (US 2021/0264626 A1, as applied in previous Office Action).  The teachings of Lindner as modified by Georgiev have been discussed above.
Regarding claim 2, although Lindner as modified by Georgiev further teaches the system of claim 1, wherein said segmenting comprises determining segment boundaries (see Lindner, the boundary of the segments follows an object boundary or edge from the image, Page 7/15, Paragraph 11), Lindner as modified by Georgiev however fails to explicitly disclose determining segment boundaries based, at least in part, on detecting segment boundary pixels associated with changes in depth values in said image.
Liu teaches determining boundaries based, at least in part, on detecting boundary pixels associated with changes in depth values in said image (see Liu, boundary pixels determined according to the change in depth data, Paragraph [0078], lines 13-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindner’s system, as modified by Georgiev, using Liu’s teachings by including depth data change to Lindner’s [as modified by Georgiev] object boundary detection in order to improve image segmentation (see Liu, depth change occurring at the junction of objects will help to detect segmentation boundary, Paragraph [0078], lines 1-17).

Regarding claim 3, the combination of Lindner as modified by Georgiev and Liu teaches the system of claim 2. Linder further teaches wherein said segment boundary pixels correspond, at least in part, to edges (see Lindner, the boundary of the segments follows an object boundary or edge from the image, Page 7/15, Paragraph 11).  Further, Liu further teaches detecting edges in an image, and wherein boundary pixels correspond, at least in part, to said edges (see Liu, boundary pixel determined according to the gradient values of pixels associated with detected edges, Paragraph [0078], lines 1-13).  See claim 2 for obviousness and motivation statements.

As to claims 10-11, the discussions are addressed with regard to claims 2-3 respectively.

As to claims 18-19, the discussions are addressed with regard to claims 2-3 respectively.

As to claim 20, the discussions are addressed with regard to claim 5 respectively.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner as modified by Georgiev, and further in view of Zhou et al (“Depth Image Super Resolution Based on Edge-Guided Method” – Applied Sciences 2018 – pages 1-14).  The teachings of Lindner as modified by Georgiev have been discussed above.
Regarding claim 3, although Lindner as modified by Georgiev further teaches the system of claim 1, Lindner as modified by Georgiev however fails to explicitly disclose approximating each segment to a plane defined by a piece-wise linear function representation; merging planes with similar piece-wise linear function representations, to produce a piece-wise linear approximation of the scene; and applying a filter on the piece-wise linear approximation to produce a dense reconstructed depth image of the scene.
	Zhou teaches approximating each segment to a plane defined by a piece-wise linear function representation (see Zhou, Figure, Sections 2.1.2 – 2.2.1, the edge segments on the high quality edge map can be represented by a sparse linear combination of LR-HR dictionary pairs); merging planes with similar piece-wise linear function representations, to produce a piece-wise linear approximation of the scene (see Zhou, Figure, Sections 2.1.2 – 2.2.1, merge the HR patches); and applying a filter on the piece-wise linear approximation to produce a dense reconstructed depth image of the scene (see Zhou, Figure 1, Sections 2.1.2 – 2.2.1, after obtaining the HR edge image, the HR depth image can be interpolated through a modified joint bilateral filter with guidance of the HR edge image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lindner’s system, as modified by Georgiev, using Zhou’s teachings by including the piece-wise linear approximation processing to Lindner’s [as modified by Georgiev] depth reconstruction in order to improve the resolution of the reconstructed depth image (see Zhou, Figure 1, Sections 2.1.2 – 2.2.1).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 22, 2022